Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This communication is in response to the amendment filed on 11/23/2021. Claims 1-5, 7-10, 11, 13 are pending. Claim 11 is withdrawn. Claims 8 and 12 are canceled. Claim 13 is new.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner Notes
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims below. Although the specified citations are representative teachings and are applied to the specific limitations within the claims, other passages, internally cited references, and figures may apply. In preparing a response, it is respectfully requested that, the applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by reference(s) or as disclosed by the examiner.
Claim Rejections - 35 USC § 112
112(b), rejections of claims 1-10 from the office action of 07/23/2021 are withdrawn.	
Specification
The amended specification was received on 11/23/2021.  The specification is accepted.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7, 9-10 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (US20180106985A1, cited on record).
Independent claim 1, Chang teaches a metrological optical imaging device (Figs. 1A-1E, 1st embodiment, Data tables 1-2 and table [0186], [0123], [0248] “optical image capturing system” e.g. 10-A) for imaging a movable object located in an object space onto an image space to determine a position of the movable object in the object space (To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). In the instant case, Chang teaches an optical image capturing system, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the 
 	at least one lens group including an image-side lens group (see Fig. 1, 1st embodiment, Data table 1, surfaces 4 through 13; Lens group combined L2-L6 as image-side lens group); 
 	a stop (see Fig. 1, e.g. 100 or see Table 1, surface 3, e.g. Aperture Stop) defining an entrance pupil for beams emanating from the movable object (see Fig. 1, 1st embodiment, Data table 1, Examiner note - see e.g. 100 beams of light are shown emanating from the movable object, prior art is an optical image capturing system that captures light from any movable object), the entrance pupil having a same pose for at least two of the beams having different field angles (see Fig. 1, 1st embodiment, Data table 1, Examiner note – see the aperture stop SP defines the entrance pupil from the beams emanating from the movable object, prior art is a zoom lens or image pickup optical system that captures light from any movable object); 
 	the stop being arranged in an object-side focus of the image-side lens group (see Fig. 1, aperture stop e.g. SP arranged in object side focus of the image-side lens group e.g. Lens group combined L3-L5 as image-side lens group); and 
the metrological optical imaging device being arranged between the object space and the image space (see Fig. 1, zoom lens system, image-side lens group e.g. Lens group combined L3-L5 as image-side lens group is arranged between the object space and the image space e.g. I).
 
Claim 2, Chang teaches the invention of claim 1, wherein: the at least one lens group includes an object-side lens group (see Fig. 1, 1st embodiment, Data table 1; surfaces 1-2; Lens 1 as object-side lens group), and the stop is arranged between the object-side lens group and the image-side lens group of the at least one lens group (see Fig. 1, 1st embodiment, Data table 1; surfaces 1-2; Stop e.g. 100 is arranged between object-side lens group e.g. Lens 1 and the image-side lens group e.g. combined Lens 2-Lens 6 of the at least one lens group).

Claim 3, Chang teaches the invention of claim 1, wherein the image-side lens group has a positive refractive power (see Fig. 1, 1st embodiment, Data table 1, surfaces 4 through 13; Lens group combined L2-L6 as image-side lens group has a positive refractive value. Using data table 1, surface 4 through 13, has a positive refractive power f e.g. 5.1213).
 
Claim 5, Chang teaches the invention of claim 2, wherein the object-side lens group and the image-side lens group together define a focal length in a range from 5 mm to 200 mm (see Fig. 1, 1st embodiment, Data table 1; surfaces 1-2; Lens 1 as object-side lens group. Using data table 1, surfaces 1-2, calculated focal length e.g. -7.8472).
 
Claim 6, Chang teaches the invention of claim 2, wherein: the image-side lens group defines a first focal length (see Fig. 1, 1st embodiment, Data table 1, surfaces 4 through 13; Lens group combined L2-L6 as image-side lens group. Using data table 1, surface 4 through 13, focal length f1 e.g. 5.1213 as the first focal length), the object-side lens group and the image-side lens group together define a second focal length (see Fig. 1, Data table surface 1-13, together define a second focal length given by table 1, f2 e.g. 4.074), and the first focal length is larger than or equal to the second focal length (see Fig. 1, Table 1, from above, first focal length f e.g. 5.1213 is larger than second focal length given by table 1, e.g. 4.074).
 	
Claim 7, Chang teaches the invention of claim 6, wherein a ratio between the second focal length and the first focal length is in a range from 0.3 to 1 (Fig. 1, 1st embodiment, using data table 1, Using data table 1, first focal length is calculated, surface 4 through 13, focal length f1 e.g. 5.1213, and second focal length from table 1, surface 1-13, together define a second focal length given by table 1, f2 e.g. 4.074, the ratio calculated between the second focal length and the first focal length is in a range from 0.79).
 	Claim 9, Chang teaches the invention of claim 1, wherein: the at least one lens group includes a first lens and a second lens (see Fig. 1, table 1, combined  Lens 2-6, includes a first lens and second lens), the first and/or the second lens has an object-side lens face and an image-side lens face (see Fig. 1, table 1, has first and second lens has object-side lens face surfaces e.g. 4, 6 and image-side lens face e.g. surface e.g. 5, 7), the object-side lens face has a concentric shape with respect to a principal beam path (see object-side lens face e.g. surface 4 has a concentric shape with respect to a principal beam path e.g. optical axis) and the image-side lens face has an aplanatic shape e.g. optical axis with respect to the principal beam path (see image-side lens face e.g. surface 7 has a aplanatic shape e.g. optical axis with respect to a principal beam path e.g. optical axis).
 	Claim 10, Chang teaches the invention of claim 1, wherein the at least one lens group includes lenses made of a refractive (see [0006] “an optical image capturing lens, which use a combination of refractive powers and table 1, lens made of a refractive material e.g. plastic lenses), a diffractive, and/or a reflective material.

Response to Arguments
Applicant's arguments filed 11/23/2021 have been fully considered but they are not persuasive. 
Applicant argues on pg. 12, 1st Par. “A person of ordinary skill in the art would have known that an entrance pupil is the object- space image of the stop imaged by the lenses on the object-side of the stop” and pg. 12, 3rd para. “Chang does also not disclose or suggest the above limitations of claim 1”.
Examiner respectfully disagrees since prior art from Chang discloses in Fig. 1, light rays that are focusing on the image plane after passing through the aperture stop e.g. 100. The aperture stop e.g. SP arranged in object side focus of the image-side lens group e.g. Lens group combined L3-L5 as image-side lens group.  

Applicant argues on pg. 13, 2nd Par. “Applicant also respectfully notes that the optical imaging systems in Kikuchi and Chang are not meteorological optical imaging systems. The Office Action mentions that the term “meteorological” is indicated in the preamble, but it appears overlooked that the term “meteorological” is also used in the body (last in two lines) of claim 1. Kikuchi instead describes a zoom lens for use in broadcasting television cameras, cinema cameras, video cameras, digital still cameras, and silver-halide cameras. However, this is only a side aspect as Kikuchi does not describe the limitations of claim 1 as discussed above. Chang, on the other hand, describes a lens for mobile devices”.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., meteorological) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claim does recite a metrological optical imaging device, but the claims do not provide or describe any structure or function through the claims on how it is used. For this reason the optical image capturing system from Chang reads on the claim.


Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance: 
With respect to claim 4, the prior art from record fails to teach the elements 
recited in claim 4, as follows:
Chang teaches the invention according to claim 1, except wherein the image-side lens group define a focal length in a range from 15 mm to 200 mm (Chang; see data table 1, image-side lens group surfaces 4-13, calculated focal length, e.g. 5.12).

Claim 13 is allowed over the prior art. 
The following is an examiner' s statement of reasons for allowance: the prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claim, taken in combination with all of the claimed features, in such a manner that rejection under 35 U.S.C. 102 or 103 would not be proper. 
In regard to independent claim 13, the closest prior art is Chang et al. (US20180106985A1, cited on record), Abe et al. (US20110169912A1), Asami (US20100046094A1).
Chang is related to an optical image capturing system, and more particularly to a compact optical image capturing system which can be applied to electronic products. 
Regarding claim 13, Chang teaches a metrological optical imaging device (Figs. 1A-1E, 1st embodiment, Data tables 1-2 and table [0186], [0123], [0248] “optical image capturing system” e.g. 10-A) for imaging a movable object located in an object space onto an image space to determine a position of the movable object in the object space (To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). In the instant case, Chang teaches an optical image capturing system, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art. See MPEP 2111.02, Section II), the metrological optical imaging device comprising: at least one lens group including an image-side lens group (see Fig. 1, 1st embodiment, Data table 1, surfaces 4 through 13; Lens group combined L2-L6 as image-side lens group); a stop (see Fig. 1, e.g. 100 or see Table 1, surface 3, e.g. Aperture Stop) defining an entrance pupil for beams emanating from the movable object (see Fig. 1, 1st embodiment, Data table 1, Examiner note - see e.g. 100 beams of light are shown emanating from the movable object, prior art is an optical image capturing system that captures light from any movable object), the entrance pupil having a same pose for at least two of the beams having different field angles (see Fig. 1, 1st embodiment, Data table 1, Examiner note – see the aperture stop SP defines the entrance pupil from the beams emanating from the movable object, prior art is a zoom lens or image pickup optical system that captures light from any movable object); the stop being arranged in an object-side focus of the image-side lens group (see Fig. 1, aperture stop e.g. SP arranged in object side focus of the image-side lens group e.g. Lens group combined L3-L5 as image-side lens group); the metrological optical imaging device being arranged between the object space and the image space (see Fig. 1, zoom lens system, image-side lens group e.g. Lens group combined L3-L5 as image-side lens group is arranged between the object space and the image space e.g. I); and fLG2 represents a refractive power of the image-side lens group (see data table 1, image-side lens group surfaces 4-13, calculated focal length, e.g. 5.12), as in claim 13.
Regarding claim 13, the prior art from Chang taken either singly or in combination with any other prior art fails to anticipate or fairly suggest an optical image capturing system including the specific arrangement where “wherein the stop has a diameter that satisfies: 0.03﮲ fLG2 < D < 0.10﮲ fLG2 where D represents the diameter of the stop”, in combination with all other claimed limitations of claim 13.

Abe is related to a wide-angle lens and an imaging apparatus using the same.
Regarding claim 13, Abe teaches a metrological optical imaging device (Figs. 1-3; Example 1, Tables 1-4; [0035-0073] “imaging lens system”) for imaging a movable object located in an object space onto an image space to determine a position of the movable object in the object space (To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). In the instant case, Abe teaches an optical image capturing system, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art. See MPEP 2111.02, Section II), the metrological optical imaging device comprising: at least one lens group including an image-side lens group (see Fig. 1, 1st embodiment, Data table 1, surfaces 8-14, Lenses L4-L5 as image-side lens group); a stop (see Fig. 1, [0036], Aperture e.g. 1 or see Table 1, surface 3, e.g. Aperture I) defining an entrance pupil for beams emanating from the movable object (see Fig. 1-2, Example 1, Data table 1, Examiner note - see Aperture e.g. 1, receiving beams of light shown emanating from the movable object, prior art is an optical image capturing system that captures light from any movable object), the entrance pupil having a same pose for at least two of the beams having different field angles (see Figs. 1-2, Example 1, Data table 1, [0065], Examiner note – see the aperture e.g. 1 defines the entrance pupil from the beams emanating from the movable object, image pickup optical system that shows θ1, θ’  identified as different angles in the ray tracing diagram of Fig. 2); the stop being arranged in an object-side focus of the image-side lens group (see Fig. 1, aperture e.g. I arranged in object side focus of the image-side lens group e.g. Lens group combined L4-L5 as image-side lens group, the light is focused on the image plane); the metrological optical imaging device being arranged between the object space and the image space (see Fig. 1, image-side lens group e.g. Lens group combined L1-L5 is arranged between the object being measured and the image plane e.g. 3); and fLG2 represents a refractive power of the image-side lens group (see table 1, surfaces 8-11, to calculate the focal length fLG2).
Regarding claim 13, the prior art from Abe taken either singly or in combination with any other prior art fails to anticipate or fairly suggest an optical image capturing system including the specific arrangement where “wherein the stop has a diameter that satisfies: 0.03﮲ fLG2 < D < 0.10﮲ fLG2 where D represents the diameter of the stop and”, in combination with all other claimed limitations of claim 13.

Asami is related to an imaging lens and an imaging apparatus, and more particularly, to an imaging lens applicable for, for example, an in-vehicle camera, a mobile terminal camera, or a monitoring camera using an imaging device, such as a CCD (charge coupled device) or a CMOS (complementary metal oxide semiconductor), and an imaging apparatus including the imaging lens.
Regarding claim 13, Asami teaches a metrological optical imaging device (Fig. 11 and 23, Example 9, data table 9, [0059], “imaging lens”) for imaging a movable object located in an object space onto an image space to determine a position of the movable object in the object space (To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). In the instant case, Asami teaches an optical image capturing system, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art. See MPEP 2111.02, Section II), the metrological optical imaging device comprising: at least one lens group including an image-side lens group (see Fig. 11 and 23, Example 9, data table 9, surfaces 8 through 13; Lens group combined L4-L6 as image-side lens group); a stop (see Fig. 11, e.g. ST or see Table 1, surface 7, e.g. Aperture diaphragm) defining an entrance pupil for beams emanating from the movable object (see Fig. 1 and Fig. 22, Example 9, data table 9, Examiner note - see in Fig. 1, aperture diaphragm e.g. ST, where beams of light are shown emanating from the movable object e.g. 2, prior art is an optical image capturing system that captures light from any movable object e.g. 2), the entrance pupil having a same pose for at least two of the beams having different field angles (see Fig. 1 and Fig. 22, Example 9, data table 9, Examiner note – see the aperture diaphragm e.g. SP defines the entrance pupil having a same pose for at least two of the beams having different field angles e.g. 1, 2, or 3 beam with different angles); the stop being arranged in an object-side focus of the image-side lens group (see Fig. 1 and Fig. 22, Example 9, data table 9, aperture e.g. ST arranged in object side focus of the image-side lens group e.g. Lens group combined L3-L5 as image-side lens group, the light is focused on the image plane e.g. 5); the metrological optical imaging device being arranged between the object space and the image space (see Figs. 1, and 11, image lens system e.g. Lens group combined L1-L6 is arranged between the object being measured and the image plane e.g. 3); fLG2 represents a refractive power of the image-side lens group (see data table 9, surfaces 8-13, to calculate the focal length fLG2), as in claim 13.
Regarding claim 13, the prior art from Asami taken either singly or in combination with any other prior art fails to anticipate or fairly suggest an imaging lens including the specific arrangement where “wherein the stop has a diameter that satisfies: 0.03﮲ fLG2 < D < 0.10﮲ fLG2 where D represents the diameter of the stop”, in combination with all other claimed limitations of claim 13.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO J BETANCOURT whose telephone number is (571)270-0393.  The examiner can normally be reached on Mon - Fri: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS PHAM can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERTO J BETANCOURT/
Examiner, Art Unit 2872
                                                                                                                                                                                             
/MARIN PICHLER/Primary Examiner, Art Unit 2872